       CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                                    Criminal No. 18-96 (DWF)

                    Plaintiff,
v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Benjamin Eugene Somers,

                    Defendant.



Brian N. Toder, Esq., Chestnut Cambronne PA, counsel for Defendant.

Charles J. Kovats, Jr., Craig R. Baune, and Katharine T. Buzicky Assistant United States
Attorney, United States Attorney’s Office, counsel for the Government.


                                  INTRODUCTION

      This matter is before the Court on Defendant Benjamin Eugene Somers’s

(“Somers”) motion for compassionate release in light of the COVID-19 pandemic.1

(Doc. Nos. 49, 61 (collectively, (“Motion”)).) The United States of America (the




1
       On June 22, 2020, Somers filed a pro se motion for compassionate release (Doc.
No. 49 (“Request”).) On July 13, 2020, he filed a supplement to his motion. (Doc.
No. 53.) Somers was appointed counsel on July 17, 2020. (Doc. Nos. 54, 55.) On
July 30, 2020, Somers’s attorney filed a supplemental motion for compassionate release
(Doc. No. 61 (“Supp. Motion.”)) and supporting memorandum (Doc. No. 62 (“Def.
Memo.”).)
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 2 of 11




“Government”) opposes Somers’s Motion.2 (Doc. No. 70.) For the reasons discussed

below, the Court respectfully denies Somers’s Motion.

                                      BACKGROUND

       On May 8, 2018, Somers pled guilty to one count of Receipt of Child

Pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1). (Doc. Nos. 14,

16.) On February 20, 2019, this Court sentenced Somers to 192 months’ imprisonment

followed by a lifetime of supervised release.3 (Doc. Nos. 38, 42.) Somers is currently

incarcerated at Elkton FCI in Ohio. BOP Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed August 25, 2020). According to the

Bureau of Prisons (“BOP”), Somers’s release date is September 2, 2031. Id.

       Somers now moves for compassionate release in light of the COVID-19 pandemic.

(Request at 1; Supp. Motion at 1.) Specifically, he “beseeches the Court to reduce his

sentence to time-served, coupled with home confinement, or alternatively, a furlough

until it is safe to return to FCI Elkton, either alternative with treatment as a condition of

supervised release.” (Request at 8-9; Supp. Motion at 1.) Somers argues that release is

2
      The Court also received and considered Somers’s response to the Government’s
opposition. (Doc. No. 79 (“Reply”).)
3
       Somers’s sentence reflected a 2004 felony conviction in which he pled guilty to 16
counts of Transportation, Receipt, and Possession of Child Pornography in U.S. District
Court, District of Southern Indiana. (Doc. No. 28 (“PSR”) § 6.) There, Somers was
sentenced to 46 months’ imprisonment followed by a 3-year term of supervised release
on each count, to run concurrently. (Id.) While Somers was initially released to
supervision in November 2007, he violated the terms of his release and was revoked for
10 months. He was then released to 2 years of supervision; however, additional
violations triggered modifications of his conditions. (Id.) His term of supervised release
expired in October 2011. (Id.)


                                               2
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 3 of 11




warranted because he suffers from a number of medical conditions that increase his risk

of severe illness should he contract COVID-19. (Request at 3; Def. Memo. at 3.) These

medical conditions include obesity, diabetes, high blood pressure, obstructive sleep

apnea, and gastroesophageal Reflux Disease.4 (Request at 3; Def. Memo. at 3; see also

Doc. Nos. 50 (“Medical Records 1”); 64 (“Toder Sec. Decl.”) ¶ 4, Ex. K (“Medical

Records 2”) (collectively, (“Medical Records”).) Moreover, Somers tested positive for

COVID-19 in early April (Request at 3-4; Def. Memo. at 3; Medical Records 1 at 5-6),

and again on June 25, 2020 (Doc. Nos. 53-1; Medical Records 2 at 2). Somers also

contends that while all prison facilities are unsafe, FCI Elkton is particularly dangerous

because the facility has failed to contain the virus and several inmates have died from it.

(See Request at 2-5; Def. Memo. at 6-17; Reply at 4.)

       On April 13, 2020, a group of inmates at FCI Elkton brought an emergency habeas

action seeking the release of medically vulnerable inmates at the facility due to the spread

of COVID-19 within the facility. See Wilson v. Williams, Civ. No. 4:20-00794, 2020 WL

4
        Somers’s Medical Records indicate that he is a 39-year-old [the BOP indicates that
Somers is not 40 years old, BOP Inmate Locator, https://www.bop.gov/inmateloc/ (last
accessed August 25, 2020] obese male with a history of hypertension, diet-controlled
type 2 diabetes, and GERD. (See Medical Records 1 at 2; Medical Records 2 at 8.) His
Medical Records also indicate that his blood pressure is at his “treatment goal.” (Medical
Records 1 at 2 (indicating that on January 29, 2020, Somers’s blood pressure reading was
124/82 mm Hg).) According to the Centers for Disease Control and Prevention (“CDC”),
both obesity and diabetes increase a person’s risk for severe illness. See CDC, People of
Any Age with Underlying Medical Conditions, updated August 14, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last accessed August 25, 2020). High blood pressure may also
increase his risk; however, the CDC defines “high” as consistent readings of at least
130/80 mm Hg or higher. See id.; see also CDC, High Blood Pressure Symptoms and
Causes, https://www.cdc.gov/bloodpressure/about.htm (last accessed August 25, 2020).


                                             3
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 4 of 11




1940882, at *1 (N.D. Ohio Apr. 13, 2020). The petitioners argued, in relevant part, that

“[b]y failing to implement controls necessary to contain the COVID-19 outbreak and stop

preventable deaths at Elkton, [prison officials] have violated the Eighth Amendment

rights of the [c]lass and especially of the [m]edically-[v]ulnerable [s]ubclass.” Wilson v.

Williams, 20 Civ. 794, Petition, ECF No. 1 (N.D. Ohio Apr. 22, 2020). On April 22,

2020, the Court ordered the respondents to, first, identify “all members of the [medically-

vulnerable] subclass.” Wilson, 2020 WL 1940882, at *10. Then, following

identification, the Court ordered respondents “to evaluate each subclass member’s

eligibility for transfer out of Elkton through any means, including but not limited to

compassionate release, parole or community supervision, transfer furlough, or non-

transfer furlough within two . . . weeks.” Id. Finally, the Court instructed that

“[s]ubclass members who are ineligible for compassionate release, home release, or

parole or community supervision must be transferred to another BOP facility where

appropriate measures, such as testing and single-cell placement, or social distancing, may

be accomplished.” Id. at 11.

       On April 30, 2020, prison officials filed a list of FCI Elkton inmates that fit the

medical criteria of the defined vulnerable subclass, including but not limited to: all

inmates over the age of 50, and persons of any age who experience certain enumerated

health conditions, ranging from a history of smoking or moderate to severe asthma, to

serious heart conditions, diabetes, and more. See Wilson v. Williams, Civ. No. 4:20-794,

Notice of Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020); see also ECF

No. 22 (N.D. Ohio Apr. 22, 2020 (defining subclass of inmates to be listed).) While


                                              4
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 5 of 11




Somers was included on the Notice of Identification of Inmates, the Sixth Circuit

ultimately vacated the district court’s preliminary injunction.5 Wilson v. Williams, 961

F.3d 829, 845 (6th Cir. 2020); see also Wilson v. Williams, 20 Civ. 794, Notice of

Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020).

       Since April, testing has increased and the number of active COVID-19 cases at

Elkton FCI cases has greatly decreased. As of August 25, 2020, 3 inmates and 2 staff

persons at FCI Elkton were positive for COVID-19; 978 inmates and 51 staff persons had

recovered, and sadly, 9 inmates had died. See Federal Burau of Prisons, COVID-19

Cases, https://www.bop.gov/coronavirus/index.jsp (last accessed August 25, 2020).

Further, according to the most recent daily status report, over 6,931 tests have been

conducted since mid-May. See Wilson v. Williams, 20 Civ. 794, August 21 Status

Report, ECF No. 186 (N.D. Ohio Apr. 30, 2020). Wilson v. Williams, 961 F.3d 829, 845

(6th Cir. 2020).

       Somers acknowledges that “just releasing a two-time convicted sex offender is a

hard to impossible thing to do” and therefore proposes a release plan which would

include residing with his parents and seeking mental health and sex offender treatment.6

(Request at 8; see also Def. Memo. at 20; Reply at 5.) Moreover, he asserts that he has


5
        The Sixth Circuit found that the district court abused its discretion when it granted
their preliminary injunction because petitioners failed to show a likelihood of success on
their Eight Amendment Claim. Wilson v. Williams, 961 F.3d 829, 845 (6th Cir. 2020).
6
      Somers argues that because Elkton FCI is “continuously in lockdown [due to
COVID-19], [Somers’s] most effective manner for medical care and correctional
treatment is found through programs in supervised release.” (Reply at 5.)


                                              5
       CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 6 of 11




served 18% of sentence, and that he has not received any disciplinary actions while at

Elkton FCI. (Def. Memo. at 21; see also Toder Sec. Decl. ¶ 3, Ex. J.)

                                      DISCUSSION

II.    Compassionate Release

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.”7 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

7
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.


                                             6
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 7 of 11




recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.8 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”9 Id.

       Here, the record reflects that Somers requested compassionate release from the

warden at Elkton FCI on May 7, 2020 (Doc. No. 50 at 8), and that his request was denied

on May 11, 2020 (id.at 9). Accordingly, the Court finds that his Motion is properly

before it. Notwithstanding, the Court declines to grant release.

       Specifically, after a careful review of Somers’s Motion, supporting memoranda,

and documentation including his Medical Records, the Court finds that Somers’s medical

conditions and the fact that he is incarcerated at FCI Elkton do not alone, or in


8
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. Statement at n.1(A)(i).
9
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).


                                               7
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 8 of 11




combination, qualify as extraordinary or compelling reasons to warrant immediate

release. Moreover, even if there was an extraordinary or compelling reason, the Court

finds that Somers’s Motion still fails because he poses a danger to the safety of the

community and because the § 3553(a) factors counsel against release.

       While the Court recognizes that Somers feels susceptible to COVID-19,

particularly in light of his obesity, diabetes, high blood pressure, and because he has

already contracted the virus twice, the Court notes that his diabetes is “diet controlled,”

and his blood pressure is at his “treatment goal.” (See Medical Records 1 at 2; Medical

Records 2 at 8.) While the Court finds it truly unfortunate that Somers has contracted the

virus not one, but two times, it is notable that he received proper treatment and

successfully recovered each time despite being obese or suffering from any other medical

condition. Notwithstanding, the Statement clearly defines “extraordinary and

compelling” medical conditions as those “which diminish the ability of the defendant to

provide self-care in prison and from which he or she is not expected to recover.”10 See

Statement.

       The Court also recognizes Somers’s concern with respect to the severity of

COVID-19 at FCI Elkton. It is correct that FCI Elkton suffered a massive outbreak, and

that sadly, 9 inmates died from the virus. Notwithstanding, and in no small part due to

the civil habeas action, the Court finds that in light of FCI Elkton’s current measures to


10
      Of course, the Court recognizes the continued risk Somers’s obesity may pose if
he contracts the virus a third time; however, as discussed below, the Court finds that
Elkton FCI has taken appropriate steps to mitigate the virus.


                                              8
        CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 9 of 11




mitigate the spread of COVID-19, including massive testing, identification of vulnerable

inmates, and intensive evaluation of those eligible for release, merely being incarcerated

at FCI Elkton is insufficiently extraordinary or compelling to warrant immediate

release.11 Further, the fact that there are currently just 3 inmates and 2 staff persons

positive for COVID-19 at Elkton FCI indicate that the steps the facility has taken to

control COVID-19 have been successful.

       In short, while the Court understands the gravity of the COVID-19 pandemic and

recognizes Somers’s concerns, the Court finds that the circumstances do not present an

extraordinary and compelling reason to warrant release. Moreover, the record reflects

that Somers struggled to remain law-abiding while on his last term of supervised release

and committed a similar crime soon after completing his initial sentence. (See PSR §§ 6-

13.) Due to the nature of Somers’s crime and the means to reoffend, the Court finds that

releasing him from BOP custody to reside in his parent’s home would once again place


11
        The Court also notes that Effective March 13, 2020, the BOP required all of its
facilities to implement a set of measures “to mitigate the spread of the COVID-19” and
“to ensure the continued effective operation of the federal prison system.” See Federal
Bureau of Prisons, BOP COVID-19 Action Plan,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (last accessed July 14,
2020). Those steps include limiting visits and internal movement, increased hygiene
measures, and screening of both staff and inmates. (Id.) Current measures also include a
14-day isolation period, and limited group gatherings (“Plan”). See Federal Bureau of
Prisons, BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed August 25, 2020). The BOP periodically updates its Plan and is currently in
Phase IX. BOP COVID-19 Action Plan Phase VII, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf. (last accessed
August 25, 2020); see also BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed August 25, 2020.)


                                              9
       CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 10 of 11




him in a circumstance where he could easily engage in the same criminal conduct for

which is incarcerated, and that no combination of conditions would mitigate the risk he

poses to the community. See States v. Sims, Cr. No. 18-0262, 2020 WL 2838611, at *6

(W.D. Wash. June 1, 2020) (“In today’s society with smartphones, tablets, laptops, smart

TVs, and countless other devices, it would not be possible to place [defendant] in home

confinement and eliminate his ability to engage in his prior criminal conduct [of

distributing and possessing child pornography].”); see also United States v. Miezin, Cr.

No. 1:13-15, 2020 WL 1985042 (N.D. Ohio Apr. 27, 2020) (denying compassionate to a

54-yearold inmate with hypertension and borderline diabetes because risk of child

exploitation offenses would present a danger to the community particularly because the

crimes could be committed at home).

       Further, after a careful review of the § 3553 sentencing factors, Court finds that

they also weigh against release for reasons including the seriousness of Somers’s crime,

the difficulty he had to remain law abiding during his last term of supervised release, and

because he has served just 18% of his sentence. See 18 U.S.C.A. § 3553; see also United

States v. Rodd, 966 F.3d 740, 747-48 (8th Cir. 2020). Accordingly, Somers’s Motion is

respectfully denied.

                                     CONCLUSION

       For the reasons set forth above, the Court finds that Somers’s Motion fails because

he has not demonstrated an extraordinary and compelling reason to warrant release,

releasing him would pose a danger to the community, and because the § 3553 factors

weight against release.


                                            10
      CASE 0:18-cr-00096-DWF Document 80 Filed 08/28/20 Page 11 of 11




                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Benjamin Eugene Somers’s Motion for

Release (Doc. Nos. [49], [61]) is respectfully DENIED.


Date: August 28, 2020                           s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                           11
